DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
Response to Amendment
3.	In response to the amendment received on 6/23/2021:
Claims 1, 7-13, and 15-22 are pending in the current application.  Claims 1, 8-9, and 19-20 are amended, Claims 2-6 and 14 are cancelled and Claim 22 is newly added.
The previous prior art rejections are overcome in light of the amendment.
Claim Interpretation
All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The term “electrochemically stable” as recited in the claims is specially defined in at least para 0026 of the published instant application is interpreted to mean “a 1 M solution of the acid does not undergo a decomposition reaction at a voltage below 1.5V relative to a standard hydrogen electrode”.
Examiner’s Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 7/16/2021.
Cancel Claim 9
Amend Claims 10-12 to read as follows:
10.    (Currently Amended) The redox flow battery according to claim 1, wherein the acid has a pKa of less than 2.0.
11.    (Currently Amended) The redox flow battery according to claim 1, wherein the acid has a pKa of less than 0.
12.    (Currently Amended) The redox flow battery according to claim 1, wherein the acid is selected from the group consisting of sulfuric acid, methane sulfonic acid, and combinations thereof.

Allowable Subject Matter
7.	Claims 1, 7-8, 10-13, and 15-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 7-8, 10-13, and 15-22.
	Independent Claims 1, 19,  and 20 recite a redox flow battery having positive electrolyte comprising at least one of Ti4+ and Ti3+, a negative electrolyte comprising at least one of Ce4+ and Ce3+, and at least one of the positive electrolyte or the negative electrolyte is an acid and the acid is electrochemically stable.  Previously cited Thaller US Patent 3,996,064 discloses a similar configuration of metal species in the positive and negative electrolytes, but does not disclose the claimed acidic component in the electrolyte(s), and specifically does not disclose that the acid is electrochemically stable.  As Applicant correctly and convincingly points out in the remarks filed 6/23/2021, previously 
	Newly identified reference Goeltz US PG Publication 2014/0028260 teaches a redox flow battery having a positive electrolyte with a first metal ion and a negative electrolyte with a second metal ion, both metal ions being part of metal-ligand coordination complexes wherein Ti4+ and Ce4+ are exemplified as first and/or second metal ions (paras 0118-0127, 0294-0295), and an acidic electrolyte (para 0217, electrolyte can have a selected percentage of ionized acidic groups, meaning the electrolyte is an acid), and wherein the separator/membrane is selective for anions and prevents passage of the metal ions (para 0229).  However, Goeltz does not teach that the acid is “electrochemically stable”.  If the term “electrochemically stable” were interpreted broadly, the acid could be seen as stable since it functions in a battery without immediately decomposing, and so it must have some stability.  However, the instant disclosure provides a special definition for “electrochemically stable” (see claim interpretation section above) and it is not clear that the acid of Goeltz has this property, and there is no prior art available to modify the reference.  Therefore, the closest prior art fails to teach or suggest the particulars of the independent Claims 1, 19, and 20, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1, 19, and 20.  Since Claims 7-8, 10-13, 15-18, and 21-22 depend on Claims 1, 19, and 20, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729